COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON
                                   ORDER OF ABATEMENT

Appellate case name:        Eddie Ray Charles v. The State of Texas
Appellate case number:      01-19-00725-CR
Trial court case number:    16-DCR-075041B
Trial court:                400th District Court of Fort Bend County

        Appellant, Eddie Ray Charles, filed a notice of appeal from the Judgment of
Conviction by Jury and sentence rendered in connection with the judgment of conviction.
The clerk’s record, filed in this Court on November 5, 2019, does not include a copy of the
trial court’s certification of appellant’s right of appeal of the judgment of conviction and
sentence. See TEX. R. APP. P. 25.2(a)(2), (d), 34.5(a)(12), 37.1. This Court must dismiss
the appeal “if a certification that shows the defendant has a right of appeal has not been
made part of the record under these rules.” TEX. R. APP. P. 25.2(d); Ex parte Tarango, 116
S.W.3d 201, 203 (Tex. App.—El Paso 2003, no pet.). However, the Texas Rules of
Appellate Procedure prohibit us from dismissing an appeal based on the lack of a valid
certification when we determine that an appellant has a right of appeal. See TEX. R. APP.
P. 25.2(f), 34.5(c) (2), 37.1, 44.4.
        Accordingly, we abate the appeal and remand the case to the trial court for further
proceedings. We direct the trial court to prepare and execute a certification of appellant’s
right of appeal that complies with Texas Rule of Appellate Procedure 25.2(d) and indicates
whether appellant has the right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d), 34.5 (c)(2),
37.1. The trial court clerk is directed to file with this Court a supplemental clerk’s record
containing the certification of appellant’s right of appeal no later than 30 days from the
date of this order. See TEX. R. APP. P. 34.5(c)(2).
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when records that
comply with this Court’s order are filed with the Clerk of this Court.
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court


Date: ____February 25, 2021_____